ORMOND, J.
This action is on a note made by the plaintiff in error, the consideration of which was a debt due by the estate of her intestate. It does not appear that there was any new consideration of harm to the promissee, or benefit to the promissor; and it is, therefore, a promise by the adm’rx to pay the debt of her intestate, which, although in writing, being without consideration, is void by the statute of frauds. This has been considered the settled construction of the statute, ever since the decision in the case of Rann v. Hughes, determined in the House of Lords. [See the case in 7 Term Rep. 350, note.]
The judgment must be reversed, and the cause remanded.